DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: which Zn to Sn content is within the claimed range.  Specifically, the Examiner notes that there are three possible answers given the way claim 1 is cast:
The first region, given that it may contain a nonmagnetic material and the nonmagnetic material is recited as being Zn and Sn in claims 10-11.
The second region, which must contain the nonmagnetic material.
Component assembly element in toto, which includes both the first and second region and, therefore, must also contain the nonmagnetic material.
For the purpose of evaluating the prior art, the Examiner has allowed for any of these potential options to meet the claimed limitations; e.g. the Zn/Sn ratio in just the first region; the Zn/Sn ratio in just the second region; or the ‘bulk’ Zn/Sn ratio taking into account both the first and second regions together.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishizawa (U.S. Patent App. No. 2014/0068445 A1).
Regarding claim 1, Nishizawa discloses a multilayer coil component (Title; Figures) comprising: an inner conductor (elements 6, 8 and 9); a component element assembly (Figure 1) including the inner conductor (elements 6, 8 and 9), the component element assembly having a first region in which the primary component is composed of a magnetic material and which may contain a nonmagnetic material (element 2: ferrite base layer, noting teaching of permeability and use of NiCuZn ferrite in Paragraphs 0038 - 0040), and second regions which are disposed at respective end portions of the first region and which contain at least a nonmagnetic material (elements 3 and 4 – ferrite surface layers), and each of the second regions has a content of the nonmagnetic material greater in terms of a volume ratio than a content of the nonmagnetic material of the first region (Paragraph 0037 – teaching that the amount of Zn in the ferrite surface layers should exceed the amount of Zn in the ferrite base, with Zn being a known nonmagnetic material); and outer conductors (elements 7) disposed at respective end portions of the component element assembly and electrically connected to the inner conductor (see Figure 1).
	While the Examiner maintains that Nishizawa anticipates the claimed limitations for the reasons recited above, the Examiner acknowledges that Nishizawa uses the ‘fuzzy’ language “zinc content” instead of “volume ratio” when determining the relative amounts of Zn in the ferrite surface layers versus the ferrite body.  While the Examiner deems that, for the vast majority of situations, a higher weight percent would also be a higher volume percent, hence resulting in a skilled artisan readily envisioning the claimed invention from the Nishizawa disclosure, such that anticipation is necessarily present; the Examiner also acknowledges that Nishizawa fails to explicitly disclose using volume ratio versus weight ratio (the two ratios one would use in determining the amount of ZnO present between the ferrite compositions).
Therefore, alternative to anticipation, the Examiner deems that the broad disclosure of a “Zn content” would be readily interpreted as a teaching of functional equivalents between controlling the volume ratio of Zn or the weight ratio of Zn in the surface layers to be greater than the corresponding amount in the ferrite base, as taught by Nishizawa, since Nishizawa merely requires a greater ‘content’ of Zn in the surface layers.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, whether the amount of Zn is determined via a weight ratio or volume ratio, the Examiner deems these functional equivalents in the field of relative ‘contents’ of Zn between the two layers.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
	Regarding claims 3 and 4, Nishizawa discloses the inner conductor including a coil portion (element 9) and an extended conductor portion (element 8) and the extended conductor portions and coil portions (elements 8 and 9) are embedded in the first region (element 2).
	Regarding claim 5, Nishikawa discloses principal surfaces of the surface layers (elements 3 and 4) being in contact with the outer conductors (element 7 on element 4) and inner conductor (element 8 contacting element 4).
	Regarding claim 9, the Examiner notes that this limitation adds no real ‘structure’ to the claims as an ‘observation region’ can be construed as simply the place where a chemical analysis is made on the sample, which can be done in a wide range of means that does not need a specific ‘window’ in a macroscopic sense.  I.e. Xrays, ion beams, etc. can be used through any facing, which would inherently read on an ‘observation window’ for those characterization methodologies.  Essentially, this claim is a process claim detailing how the volume ratio is measured … such limitations are moot in a claim directed to the finished product, as is claim 1.
	Regarding claim 12, Nishikawa disclose the claimed ferrite materials (Paragraph 0040).
	Regarding claim 15, Nishikawa discloses the claimed conductor materials (Paragraph 0004).

Claims 6 – 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishizawa as applied above.
Nishizawa is relied upon as described above.
Regarding claims 6 – 8, Nishizawa fails to disclose the exact magnitudes of the volume percentages of Zn (ZnO), only that the ‘content is greater’ in the surface layers.
However, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the volume percentages and relative volume percentages through routine experimentation, especially given the teaching in Nishizawa regarding the desire to ensure that the ‘content’ of Zn in the surface layers are larger than the content of Zn in the ferrite base body.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 2 and 16 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishizawa as applied above in Paragraph No. 8, and further in view of Koizumi (U.S. Patent No. 10,290,415 B2 and corresponding PGPUB 2016/0260539 A1).
The Examiner notes that PGPUB ‘539 A1 has an effective US Filing Date of September 8, 2016, which is more than 1 year prior to the applicants’ Foreign Priority date of October 12, 2018, not yet perfected, and, as such qualifies as prior art without any exceptions.  The Examiner will refer to column+line citations in US Patent ‘415 B2, but the rejection should be considered predicated on the PGPUB given its earlier publication date.
Nishizawa is relied upon as described above.
Regarding claim 2, Nishizawa fails to disclose electrodes meeting the claimed structural limitations.
However, Koizumi teaches a similar electronic component having a similar ‘surface layer’ (elements 12) relative to a base layer (elements 11) wherein the electrodes are taught to extend on the surface of the second part (12) (Abstract and Background) as specific structural locations for the electrodes and, noting that the entire reason Koizumi teaches for controlling the surface resistivity of these second parts (12) is to ensure good electrode formation thereon, while not forming the electrode upon the base (11) (see Abstract and col. 1, line 35 bridging col. 2, line 56).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Nishizawa to utilize the conductor structure as taught by Koizumi as such a structure is recognized as a functionally equivalent electrode structure and the use of separate surface regions is explicitly called out as a means to achieve the electrode structure as claimed.  The Examiner notes that Nishizawa also is concerned with the electroplating of the electrodes on the surface layers (element 3 and 4), which is why they teach excluding Bi to avoid raising the surface resistivity of the surface layers (Paragraph 0047), as well as to ensure good plating by the electrodes on these surface layers (3 and 4.
Regarding claims 16 – 20, these claims correspond to claims 3 and 6 – 9, rejected above in Paragraph No. 8.

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishikawa as applied above in Paragraph No. 7, and further in view of IDS reference JP 2018-035027 A.  See provided JPO Abstract Translation and discussion of this reference in the filed Written Opinions.
Nishikawa is relied upon as described above.
Nishikawa fails to disclose Si (as SiO2) as well as Zn (as ZnO) (claim 10), the ZnO/SiO2 ratio (claim 11), adding Co (as Co3O4) (claim 13), or Bi (as Bi2O3) (claim 14) to the ferrite compositions of the base layer (2) or surface layers (3 and 4).
However, JP ‘027 A teach that the amount and type of oxides used to form a magnetic ferrite can be varied to effect the magnetic and other (resistance) properties of the ferrite, including the addition of both SiO2 and ZnO (Abstract) in amounts that would read on claims 10 and 11, and the addition (to base material 2) of Co3O4 and/or Bi2O3 in amounts reading on claims 13 and 14 (Abstract).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of additional additives, such as SiO2, Co3O4, and/or Bi2O3 meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As noted in JP ‘027 A and the Written Opinion, these additives are conventional additives to ferrites and the exact amounts of each would have been within the knowledge of a person of ordinary skill in the art at the time of Applicants’ invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several of the cited, but not applied, references disclose similar surface layers as applied above; such as Kim et al. (US ‘198 A1), Okada et al. (US ‘286 A1), and IDS reference JP ‘396 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 1, 2022